Citation Nr: 0615924	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  00-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an increased rating for right knee 
arthritis with post operative residuals of an anterior 
cruciate ligament reconstruction, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  At that time, the RO denied the claim for an 
increased evaluation for the service-connected right knee 
arthritis with post operative residuals of an anterior 
cruciate ligament reconstruction (right knee disability).  It 
was also determined that new and material evidence had not 
been submitted to reopen the claims of entitlement to service 
connection for a left knee disorder and lumbosacral strain.  
In September 2000, the veteran testified at a video 
conference hearing.  

In April 2001, the Board determined that new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for lumbosacral strain and 
a left knee disorder.  Those claims and the claim for an 
increased rating for a right knee disorder were remanded to 
the RO for additional evidentiary development.  

In June 2003, the Board once again remanded the appeal for 
due process considerations.  In November 2005, after being 
notified that the Veterans Law Judge that conducted his 
September 2000 hearing had left the Board, the veteran 
requested another hearing.  

In November 2005, the Board remanded the case to provide the 
veteran with the requested hearing.  And, in January 2006, 
the veteran testified at a hearing before the undersigned.


FINDINGS OF FACT

1.  A left knee disorder was not shown to be present in 
service, nor was arthritis of the left knee manifested to a 
compensable degree within the first postservice year; any 
current left knee disorder is unrelated to service.

2.  Lumbosacral strain was not shown to be present in 
service, nor was arthritis of the lumbosacral spine 
manifested to a compensable degree within the first 
postservice year; any current lumbosacral strain is unrelated 
to service.

3.  The veteran's right knee disorder was not manifested by 
evidence of at least slight instability; evidence of flexion 
limited to at least 45 degrees or extension limited to at 
least 10 degrees even taking into account his complaints of 
pain.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, and arthritis of the left knee may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  Lumbosacral strain was not incurred in or aggravated by 
service, and arthritis of the lumbosacral spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309.

3.  The veteran right knee disorder does not meet the 
criteria for an increased rating.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the October 
1999 statement of the case, July 2002, May 2004, and June 
2004 supplemental statements of the case, May 2001 and August 
2003 VA correspondence, and the April 2001 and June 2003 
Board remands, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all service medical records and all 
identified postservice records, including the claimant's 
records from the Houston VA Medical Center, Byron P. York, 
Jr., M.D., Twelve Oaks Hospital, and Arnold Ravdel, M.D..  
The veteran was also provided several VA examinations to 
ascertain the origins of any current lumbosacral strain and 
left knee disorder as well as the current severity of his 
right knee disorder.

As to his records from the Social Security Administration 
(SSA), the Board notes that while the SSA mailed VA copies of 
his procedural papers and its decision, they did not forward 
a copy of the medical records relied upon in granting the 
claimant SSA disability benefits.  Nonetheless, the Board 
finds that adjudication of his appeal may go forward without 
a request for these records because the veteran notified VA 
that the SSA relied soly on his medical records from the 
Houston VA Medical Center in making its decision (see, for 
e.g., the February 2002 statement in support of claim) and VA 
has already obtained all of these records.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, VA issued the first VCAA letter after the adverse 
rating decision in May 1999.  The Court explained in 
Pelegrini, however, that a failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  Indeed, any failure to 
provide a timely notice is cured provided that the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  As the veteran has been provided that meaningful 
opportunity, the lack of full notice prior to the initial 
decision has been corrected, and any error as to when notice 
was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

As to the Court's March 3, 2006, holding in Dinges/Hartman v. 
Nicholson, Nos. 01-1917 & 02-506, to the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds that error to be harmless.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Service Connection Claims

The veteran and his representative assert that current 
lumbosacral strain and left knee disorder were caused by the 
same inservice injury which caused his service connected 
right knee disorder.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to lumbosacral strain, service medical records show the 
veteran's complaints and treatment for back pain, sometimes 
with muscle spasms, starting in April 1976.  See service 
medical records dated in April 1976, August 1976, April 1977, 
June 1977, and July 1997; Also see January 1978 separation 
examination.  The April 1977 treatment record diagnosed 
muscle strain.  The July 1977 lumbosacral spine x-ray was 
negative.  The January 1978 separation examination noted 
recurrent back pain.

Postservice, medical records show the veteran's complaints 
and/or treatment for lumbosacral strain dating back to 
October 1983.  See VA treatment record dated in October 1983.  
Subsequent records show the veteran's continued complaints 
and/or treatment for low back disorders variously diagnosed 
as lumbosacral strain, a herniated nucleus pulposus, L5-S1 
disc disease, disc bulge at L5-S1, degenerative disc disease, 
degenerative joint disease, mechanical back pain, and chronic 
low back pain.  See treatment records from Dr. York dated 
from March 1985 to November 1985; treatment records from 
Twelve Oaks Hospital dated in May 1985; treatment records 
from Parkway Hospital dated in November 1985; VA examinations 
dated in April 1986 and April 2002; VA treatment records 
dated from October 1983 to July 1985, August 1993 to December 
1998, and October 1999 to June 2003; treatment records from 
Dr. Ravdel dated from March 2003 to July 2003; lumbosacral 
spine computerized tomography (CT) dated in May 1985; 
lumbosacral spine magnetic resonance imaging evaluations 
(MRIs) dated in April 2000 and June 2003; lumbosacral spine 
x-rays dated in  January 1985, February 1986, August 1993, 
April 2002, June 2002, March 2003, and June 2003; and 
electromyography (EMG) dated in May 1986, September 1995, and 
July 2003.

Interestingly, while January 1985, February 1986, and August 
1993 lumbosacral spine x-rays as well as the May 1986 EMG 
were normal, the subsequent September 1995 EMG was abnormal 
and x-rays starting in April 2002 showed degenerative 
changes.

As to the left knee disorder, a service medical record dated 
in May 1978 shows the veteran's treatment for bilateral knee 
swelling.  Knee x-rays were negative.  A May 1978 Physical 
Profile noted that the veteran had an old left knee strain.  
And, the January 1978 separation examination noted occasional 
left knee pain secondary to excessive use.  However, service 
medical records, including those surrounding the veteran's 
first right knee injury in July 1975, are otherwise negative 
for complaints, diagnoses, or treatment related to the left 
knee.  

Postservice, medical records show the veteran's complaints 
and/or treatment for left knee problems dating back to 
February 1985.  See VA treatment record dated in February 
1985.  The diagnosis was chondromalacia.  Id.  X-rays at that 
time were normal.  Id.  On the other hand, the April 1986 VA 
examiner opined that the veteran did not have any current 
left knee disorders.  Nonetheless, subsequent records show 
the veteran's continued complaints and/or treatment for left 
knee disorders variously diagnosed as chondromalacia, an 
anterior cruciate ligament injury/tear, and/or chronic knee 
pain.  See VA treatment records dated from February 1985 to 
July 1985 and August 1993 to December 1998; left knee MRI 
dated in November 1995; and VA examination dated in April 
2002.  The record also shows the veteran's pre and post 
operative care following a March 1997 anterior cruciate 
ligament repair.  

The November 1995 left knee MRI showed anterior cruciate 
ligament tear but no degenerative changes.  The March 1997 
left knee x-ray was likewise negative for degenerative 
changes.  However, the April 2002 VA examiner opined that 
left knee x-rays showed mild degenerative changes.  

As to the origins of the lumbosacral strain and left knee 
disorder, a number of the treatment records include the 
veteran's claims that his problems first started inservice.  
See, for e.g., VA treatment records dated in February 1985, 
March 1997, December 2000, and June 2003; Dr. Ravdel 
treatment record dated in March 2003.   

On the other hand, a March 1985 treatment record from Dr. 
York notes that the veteran injured his back in a fall at 
work in October 1984 and was thereafter diagnosed with a 
herniated nucleus pulposus at L5-S1.  Dr. York's May 1985 CT 
confirmed that diagnosis.  Similarly, a July 1985 VA 
treatment record notes that the veteran had had left knee 
pain since an injury at work in September 1984.  Likewise, 
the July 2003 EMG from Dr. Ravdel notes that the veteran had 
a 20 year history of low back pain (i.e., since 1983).

Thereafter, at the April 2002 VA orthopedic examination, 
which was held for the express purpose of ascertaining the 
origins of the veteran's lumbosacral strain and left knee 
disorder, it was opined, after a review of the record on 
appeal, x-rays, and an examination of the claimant, as 
follows:

[while the] veteran states that he 
injured his back in 1976 in hand to hand 
combat which was in Germany and he states 
that he injured the right knee at the 
same time however his previous assessment 
relates [current problems to] a fall into 
a foxhole . . . Nonetheless, the veteran 
states that he was assessed for the 
injury to the back in 1976 and remained 
on permanent profile until the time of 
his discharge.

Unfortunately again the medical records 
disagree.  He had three visits for back 
pain in the service and each time he was 
asked to return 'PRN' or on an as needed 
bases but there is no mention of profile 
in the medical records [for his low back 
disorder] . . .

. . . [F]or the purposes of an objective 
assessment, the veteran's historical 
recollections are at best inaccurate and 
in the opinion of the examiner border on 
confabulation . . . 

[As to the left knee, his diagnosis is] 
status post reconstruction for anterior 
cruciate ligament. 

[As to the low back, at] this time, the 
veteran has no objective evidence of low 
back disorder other than 'low back pain.'

[As to lumbosacral strain, in] my 
opinion, there is insufficient evidence 
to establish a causal relationship 
between injuries sustained during the 
service to the veteran's low back and his 
current complaints of low back pain.  
Likewise, [as to the left knee disorder,] 
there is insufficient evidence to 
establish a chronic condition with regard 
to the left knee which might be 
considered a result of the service 
connected activities.

The April 2002 opinion is not contradicted by any other 
medical opinion of evidence.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In fact, the statements recorded by Dr. York in 
March 1985, by a VA treatment record in July 1985, and by Dr. 
Ravdel in July 2003 further support this opinion.  As to the 
veteran's contrary statements to his doctors, the Board is 
not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).

Therefore, the preponderance of the competent probative 
evidence is against finding that either lumbosacral strain or 
a left knee disorder had its onset inservice, that either 
lumbosacral spine or left knee arthritis manifested to a 
compensable degree within the first postservice year, or that 
any current lumbosacral strain or left knee disorder is 
related to any incident or incidents of service.  Moreover, 
given the length of time between the veteran's May 1978 
separation from military service and first being diagnosed 
with lumbosacral strain in October 1983 and a left knee 
disorder in February 1985, the Board finds that there is no 
continuity of symptomatology.  Accordingly, no basis is 
provided for a grant of service connection for either 
lumbosacral strain or a left knee disorder.

For all the foregoing reasons, the claims of entitlement to 
service connection for lumbosacral strain and a left knee 
disorder must be denied.  

The Increased Rating Claim

The veteran contends that his service-connected right knee 
disorder is manifested by increased adverse symptomatology 
that entitles him to an increased rating.  It is requested 
that the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2005), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

A November 1978 rating decision granted service connection 
for chondromalacia of the right knee and rated it as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5299.  
An April 1987 rating decision thereafter confirmed and 
continued this noncompensable rating but under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5014 (osteomalacia)-5260 
(limitation of flexion).  Subsequently, a May 1996 rating 
decision recharacterized the disability as chondromalacia, 
status post anterior cruciate ligament reconstruction, and 
granted a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5257.  And, while the May 1999 rating 
decision confirmed and continued the 10 percent rating, it 
did so under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5210 
(traumatic arthritis).  

Under Diagnostic Code 5257, impairment of the knee, including 
recurrent subluxation or lateral instability, will be rated 
as 10 percent disabling when slight, 20 percent disabling 
when moderate, and 30 percent disabling when severe.  
38 C.F.R. § 4.71a.

Diagnostic Code 5010 states that traumatic arthritis is rated 
as degenerative arthritis under Diagnostic Code 5003.  Id.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  A rating of 20 percent is assigned for 
each such major joint or group of minor joints, with 
occasional incapacitating exacerbations, affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

Under Diagnostic Code 5260, if flexion of the knee is limited 
to 45 degrees a 10 percent rating is in order.  If flexion of 
the knee is limited to 30 degrees a 20 percent rating is in 
order.  And, if flexion of the knee is limited to 15 degrees 
a 30 percent rating is in order.  Id. 

Under Diagnostic Code 5260, if extension of the knee is 
limited to 10 degrees a 10 percent rating is in order.  If 
extension of the knee is limited to 15 degrees a 20 percent 
rating is in order.  And, if extension of the knee is limited 
to 20 degrees a 30 percent rating is in order.  Id.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, "suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability..."  VAOPGCPREC 23-97. 

In another precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260, and a 
compensable limitation of extension under Diagnostic 
Code 5261 provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04 
(September 17, 2004); 69 Fed. Reg. 59990 (2004).  The basis 
for the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

VA treatment records show the veteran's periodic complaints 
and/or treatment for right knee pain.  They also show the 
veteran's pre and post operative care following a February 
1996 anterior cruciate ligament repair.  The post-February 
1996 treatment records were negative for instability or lost 
motion.

The veteran appeared for a VA examination in May 1999.  At 
that time, the veteran complained of chronic right knee pain 
with episodes of giving way.  He used a cane but not a knee 
brace.  On examination, the right knee's range of motion was 
within normal limits with 5 degrees of hyperextension and 150 
degrees of flexion.  There was no instability, drawer signs, 
Lachmann's, varus or valgus instability, or effusion.  He had 
mild crepitus.  X-rays showed minimal degenerative changes 
with anterior cruciate ligament hardware in place.  It was 
opined as follows:

Based upon this evaluation, I am unable 
to explain either the magnitude or 
perpetuation of any of his complaints 
based upon any reasonable medical 
pathological entity.  His surgical result 
is excellent.  His objective findings are 
unremarkable.  I believe [that] secondary 
gain is a considerable issue in this case 
. . .

The veteran next appeared for VA examinations in April 2002 
and at that time he complained of right knee pain, 
instability, and locking.  On examination, he walked with a 
non-antalgic gait but used forearm crutches.  The right knee 
had full range of motion with extension to 130 degrees.  
There was no evidence instability on drawer signs, 
Lachmann's, or varus and valgus.  There was no effusion.  The 
right knee had minimal crepitus.  X-rays showed hardware 
consistent with anterior cruciate ligament reconstruction and 
mild degenerative changes.  It was thereafter opined as 
follows:

With regard to the veteran's right knee, 
there are minimal objective findings of 
disability . . .  At this time, there is 
insufficient evidence to support 
assertions of a weakened motion, access 
fatigability or incoordination 
* * *
With regard to the veteran's subjective 
complaints of pain, [he] constantly 
complains of discomfort with even the 
slightest movement . . . but there is no 
objective evidence including changes in 
the condition of the skin that might 
suggest disuse or the presence or absence 
of any other objective manifestation that 
would suggest disuse or functional 
impairment due to pain attributable to 
the right knee problem.

Lastly, the veteran appeared for a VA examination in June 
2004.  At that time, the veteran complained of chronic right 
knee pain with occasional instability.  The veteran also 
complained of difficulty with kneeling, squatting, climbing, 
and prolonged standing.  He described no additional 
limitations following repetitive use or during flare-up.  On 
examination, he walked with a non-antalgic gait but used 
forearm crutches.  The right knee had full active range of 
motion.  There was no evidence of instability on drawer 
signs, Lachman's, or varus and valgus.  There was no 
effusion.  The right knee had minimal crepitus.  X-rays 
showed mild degenerative changes.  

As to Diagnostic Code 5257, no physician has ever 
specifically opined that the veteran's right knee was 
unstable.  Hence, no physician has ever found moderate 
instability.  In fact, all the VA examiners were uniform in 
reporting that the veteran did not have any knee instability.  
Therefore, because there is no evidence in the record that 
suggests more than "slight" subluxation or instability in 
the right knee, an increased rating for the right knee is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Likewise, because all the VA examiners were uniform in 
reporting that the veteran did not have any knee instability, 
a separate evaluation under Diagnostic Code 5257 and 
Diagnostic Codes 5260 and/or 5261 is not warranted.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.

As to Diagnostic Codes 5260 and 5261, the VA examiners were 
uniform in opining that right knee range of motion was within 
normal limits, with the May 1999 examiner finding 5 degrees 
of hyperextension and 150 degrees of flexion and the April 
2002 examiner finding 130 degrees of motion.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2005))  

Therefore, because right knee flexion was not limited to 30 
degrees and extension was not limited to 15 degrees, a higher 
evaluation is not warranted under these Diagnostic Codes 
based on the objective clinical findings of loss of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Likewise, because right knee flexion was not limited to 45 
degrees and extension was not limited to 10 degrees, separate 
evaluations under Diagnostic Code 5260 and/or Diagnostic 
Code 5261 are not warranted.  VAOPGCPREC 09-04.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his right knee equate to the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or Diagnostic 
Code 5261, or separate compensable ratings under these same 
Diagnostic Codes.

Specifically, while the veteran complained of pain in his 
right knees and VA examiners noted some crepitus, the record 
is silent for any objective evidence of right knee swelling, 
tenderness, heat, etc.  38 C.F.R. §§ 4.40, 4.45.  In fact, 
the April 2002 VA examiner specifically opined that there 
were minimal objective findings of disability, insufficient 
evidence to support assertions of a weakened motion, access 
fatigability or incoordination, and there was no objective 
evidence, including changes in the condition of the skin, 
that might suggest disuse or the presence or absence of any 
other objective manifestation that would suggest disuse or 
functional impairment due to pain.

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need significant loss of motion to warrant a 
higher evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261 or separate compensable ratings under these same 
Diagnostic Codes.  As reflected above, such is not present.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
does not equate to the criteria for either a higher or a 
separate evaluation under Diagnostic Code 5260 and/or 
Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a; DeLuca.  

Based on the veteran's written statements to the RO, personal 
hearing testimony, and statements to VA examiners that his 
right knee disability interfere with his obtaining and/or 
maintaining employment, the Board considered the application 
of 38 C.F.R. § 3.321(b)(1) (2005).  Although the veteran has 
described his problem as being so bad that it interferes with 
his obtaining and maintaining employment, the evidence does 
not objectively show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  Id.  There simply is no 
objective evidence that his right knee disorder, acting 
alone, has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

The Board does not dispute the fact that his disability 
affects employment.  Still, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the assignment of a compensable 
evaluation reflects that the appellant's disorder is 
productive of an impairment.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Conclusion

In reaching these conclusions the Board has not overlooked 
the veteran's written statements to VA and his statements to 
VA examiners or his personal hearing testimony.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the origins of a disability, the diagnosis of a current 
disability, and the severity of a disability are not 
probative because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  



In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

Service connection for lumbosacral strain is denied. 

Service connection for a left knee disorder is denied. 

An increased rating for a right knee disorder is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


